
	

113 HR 4254 IH: Vietnam Human Rights Sanctions Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4254
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Royce (for himself, Mr. Lowenthal, Mr. Wolf, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions on individuals who are complicit in human rights abuses committed against
			 nationals of Vietnam or their family members, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Vietnam Human Rights Sanctions Act.
		2.FindingsCongress finds the following:
			(1)Vietnam remains a one-party state, ruled and controlled by the Communist Party of Vietnam, which
			 continues to deny the right of citizens to change their government.
			(2)According to the Department of State’s 2012 Country Reports on Human Rights Practices, Vietnam’s most significant human rights problems . . . continued to be severe government restrictions on
			 citizens’ political rights, particularly their right to change their
			 government; increased measures to limit citizens’ civil liberties; and
			 corruption in the judicial system and police.
			(3)Furthermore, the Department of State documents that arbitrary arrest and detention, particularly for political activists, remained a problem, with the Government of Vietnam sentencing at least 35 arrested activists during [2012] to a total of 131 years in jail and 27 years of
			 probation for exercising their rights.
			(4)The Government of Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, assembly, and association, and
			 tightly limits access to the Internet and telecommunication.
			(5)The Government of Vietnam continues to limit freedom of religion, pressure all religious groups to
			 come under the control of government and party-controlled management
			 boards, and restrict the operation of independent religious organizations,
			 including the Unified Buddhist Church of Vietnam and members of
			 unsanctioned Mennonite, Cao Dai, Theravada Buddhist, and Hoa Hao Buddhist
			 religious groups and independent Protestant house churches, primarily in
			 the central and northern highlands. Religious leaders who do not conform
			 to the Government’s demands are often harassed, arrested, imprisoned, or
			 put under house arrest.
			(6)Enhancement of relations between the United States and Vietnam has provided an opportunity for a
			 human rights dialogue, but is unlikely to lead to future progress on human
			 rights issues in Vietnam unless the United States makes clear that such
			 progress is an essential prerequisite for further enhancements in the
			 bilateral relationship.
			3.Imposition of sanctions on certain individuals who are complicit in human rights abuses committed
			 against nationals of Vietnam or their family members
			(a)In generalExcept as provided in subsection (d), the President shall impose sanctions described in subsection
			 (c) with respect to each individual on the list required by subsection
			 (b).
			(b)List of individuals who are complicit in certain human rights abuses
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a list of individuals who are
			 nationals of Vietnam that the President determines are complicit in human
			 rights abuses committed against nationals of Vietnam or their family
			 members, regardless of whether such abuses occurred in Vietnam.
				(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under
			 paragraph (1) as new information becomes available and not less frequently
			 than annually.
				(3)Public availabilityThe list required by paragraph (1) shall be made available to the public and posted on the Web
			 sites of the Department of the Treasury and the Department of State.
				(4)Consideration of data from other countries and nongovernmental organizationsIn preparing the list required by paragraph (1), the President shall consider data already obtained
			 by other countries and nongovernmental organizations, including
			 organizations in Vietnam, that monitor the human rights abuses of the
			 Government of Vietnam.
				(c)Sanctions describedThe sanctions described in this subsection are the following:
				(1)Prohibition on entry and admission to the United StatesAn individual whose name appears on the list required by subsection (b)(1) may not—
					(A)be admitted to, enter, or transit through the United States;
					(B)receive any lawful immigration status in the United States under the immigration laws, including
			 any relief under the Convention Against Torture; or
					(C)file any application or petition to obtain such admission, entry, or status.
					(2)Financial sanctionsThe President shall impose sanctions authorized pursuant to section 203 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702) with respect to an
			 individual whose name appears on the list required by subsection (b)(1),
			 including blocking of the property of, and restricting or prohibiting
			 financial transactions and the exportation and importation of property by,
			 the individual.
				(d)Exceptions To comply with international agreementsThe President may, by regulation, authorize exceptions to the imposition of sanctions under this
			 section to permit the United States to comply with the Agreement between
			 the United Nations and the United States of America regarding the
			 Headquarters of the United Nations, signed June 26, 1947, and entered into
			 force November 21, 1947, and other applicable international agreements.
			(e)Termination of sanctionsThe provisions of this section shall cease to have force and effect on the date on which the
			 President determines and certifies to the appropriate congressional
			 committees that the Government of Vietnam has—
				(1)unconditionally released all political prisoners;
				(2)ceased its practices of violence, unlawful detention, torture, and abuse of citizens of Vietnam
			 while engaging in peaceful political activity; and
				(3)conducted a transparent investigation into the killings, arrest, and abuse of peaceful political
			 activists in Vietnam and prosecuted those responsible.
				(f)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee
			 on Foreign Relations of the Senate; and
					(B)the Committee on Ways and Means, the Committee on Financial Services, and the Committee on Foreign
			 Affairs of the House of Representatives.
					(2)Convention Against TortureThe term Convention Against Torture means the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading
			 Treatment or Punishment, done at New York on December 10, 1984.
				(3)Immigration laws; nationalThe terms immigration laws and national have the meanings given those terms in section 101 of the Immigration and Nationality Act (8
			 U.S.C. 1101).
				
